Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to claims filed on 02/04/20.
Claims 1-10 are under examination.

Priority
4.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statements
5.	   The information disclosure statement (IDS) submitted on 02/10/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
6.	      The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Examiner suggested to change the title to “CONTROLLING METHOD AND COMMUNICATION DEVICE FOR ADJUSTING THE STATE OF A PLURALITY OF ANTENNAS”
7.	The abstract of the disclosure is objected to because it contains a legal phraseology “comprises” in line 3. Correction is required.  See MPEP § 608.01(b). The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  

Claims Objections 
8.	Claims 1 & 7 are objected to because of minor informalities:  
9.	Claim 1, in part, recites, “the antennas” in line 3. For consistency and clarification with “a plurality of antennas” recited in claim 1, lines 1-2, it is suggested to change “the antennas” in line 3, to “the plurality of antennas”. 
10.	Claim 7 is also objected for the same reason as claim 1 above. 


Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


12.	Claims 1-2 & 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kish et al. (hereinafter referred as Kish), US Patent Application Publication No. 2011/0151931 A1., in view of Cheng et al. (hereinafter referred as Cheng) US Patent No. 9, 136, 937 B1.
Regarding claim 7: Kish discloses a controlling method, applied to a communication device (See FIG. 1; an antenna apparatus 110) including a plurality of antennas (See FIG. 1 & Para. 0026; the antenna apparatus includes a plurality individual selectable antenna elements), the controlling method comprising:
comparing a plurality of environmental parameters of the antennas (corresponds to RSSI) in a comparison time interval (corresponds to times number of packets transmitted) to generate a determination result, wherein the determination result includes whether to switch the plurality of the antennas (See Para. 0009-0012; the system determining a success ratio for each of the plurality antenna configurations by comparing number of packets transmitted to a remote receiving device and a number of packets indicated as receiving by the remote receiving device. The system selects one of the plurality of antenna configuration having a higher success ratio. In addition, the system determine a link quality metric such as RSSI for each of the plurality of antenna configurations); and
transmitting or receiving wireless signals in the maintenance time interval (See FIG. 6, Para. 0051-0052; the transmit packet to remote receiving device).
Kish does not explicitly disclose adjusting the comparison time interval and a maintenance time interval according to the determination result.
However, Cheng from the same field of endeavor discloses adjusting the comparison time interval and a maintenance time interval according to the determination result (See Para. 0043-0050; providing a minimum hold time before triggering a signal comparison and antenna switch. In one example, a preferred hold time is approximately 16 OFDM symbols).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include adjusting the comparison time interval and a maintenance time interval according to the determination result as taught by Cheng in the system of Kish, to select the best signal the antenna is experiencing (See Cheng; abstract; lines 4-6).
Regarding claim 7: Kish discloses a communication device/a method (See FIG. system 100), comprising:
a plurality of antenna (See FIG. 3; antenna element selector device 310); and
a processor (See FIG. 3; Processor 320), coupled with the plurality of antennas and configured to generate a determination result in the comparison time interval according to an environmental parameters of the antennas, wherein the determination result includes whether to switch the plurality of the antennas (See Para. 0009-0012; the system determining a success ratio for each of the plurality antenna configurations by comparing number of packets transmitted to a remote receiving device and a number of packets indicated as receiving by the remote receiving device. The system selects one of the plurality of antenna configuration having a higher success ratio. In addition, the system determine a link quality metric such as RSSI for each of the plurality of antenna configurations), and controlling one antenna of the plurality of the antennas to transmit or receive wireless signals in the maintenance time interval (See FIG. 6, Para. 0051-0052; the transmit packet to remote receiving device).
Kish does not explicitly disclose adjusting the comparison time interval and a maintenance time interval according to the determination result.
However, Cheng from the same field of endeavor discloses adjusting the comparison time interval and a maintenance time interval according to the determination result (See Para. 0043-0050; providing a minimum hold time before triggering a signal comparison and antenna switch. In one example, a preferred hold time is approximately 16 OFDM symbols).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include adjusting the comparison time interval and a maintenance time interval according to the determination result as taught by Cheng in the system of Kish, to select the best signal the antenna is experiencing (See Cheng; abstract; lines 4-6).
	Regarding claims 2: the combination of Kish and Cheng disclose a method/a communication device.
Furthermore, Kish discloses a method/a communication device, the environmental parameters of the antennas include a transmission throughput, and the determination result is generated according to the transmission throughput (See Para. 0049-0051; data rate).

Allowable Subject Matter
13.	Claims 3-6 & 8-10  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome the claim, specification and drawing objection as set forth above.

Conclusion
14.	The prior art of record and not relied upon is considered pertinent to applicant’s disclosure.

	A. 	Maamari et al. 2019/0356364 A1 (See FIG. 1, Para. 0086, 0093 & 0097).
	B.	Yokomakura et al. 2012/0134441 A1 (See FIG. 1 & Para. 0042, 0048 & 0051).
	C.	Wolf et al. 2009/0273533 A1 (See abstract, Para. 000024-0026 & 085).

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469                                                                                                                                                                                                        
/MEWALE A AMBAYE/